313 So.2d 240 (1975)
Richard K. MERTENS
v.
Camilla Doiron MERTENS.
No. 56169.
Supreme Court of Louisiana.
June 6, 1975.
Writ denied. No error of law in the judgment under the facts found by the Court of Appeal.
TATE and DIXON, JJ., concur. Due to the procedural posture, we cannot review the ruling of the trial court that the child's mother herself (as contrasted with the mother's mother) should not receive the custody of the child because of past irregularities. However, of course the child's mother's superior right to custody of this young child can be reasserted upon a change of circumstances, such as her remarriage.